          Case 2:15-cr-00519-CW Document 80 Filed 07/07/20 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                                   DISTRICT OF UTAH



 UNITED STATES OF AMERICA,                                MEMORANDUM DECISION
                                                              AND ORDER
                Plaintiff,
 vs.                                                       Case No. 2:15-cr-519
 CHRISTOPHER THOMAS GILL,                                  Judge Clark Waddoups
                Defendant.




       Defendant Christopher Thomas Gill has filed a motion pro se to modify his Presentence

Report so his prison security level may be lowered. A lower security level will allow him access

to rehabilitation programs and the opportunity to learn employment skills. The court recognizes

the importance of these services to facilitate successful re-entry into society. The court concludes,

however, that it lacks jurisdiction to rule on the merits and therefore dismisses Mr. Gill’s motion

(ECF No. 78).

                                  FACTUAL BACKGROUND

       On September 27, 2016, Mr. Gill pled guilty to possessing 130 grams of methamphetamine.

Statement in Advance of Plea, ¶ 11 (ECF No. 63). Although Mr. Gill pled guilty to one count of

Possession of Methamphetamine with Intent to Distribute, it was a negotiated plea whereby the

government agreed not to pursue other charges of possession with intent to distribute
          Case 2:15-cr-00519-CW Document 80 Filed 07/07/20 Page 2 of 4




methamphetamine and heroin. See Superseding Indictment (ECF No. 49) (stating three other

counts). In his plea agreement, Mr. Gill acknowledged the following:

               I understand and agree that the Presentence Report may include
               descriptions of conduct I engaged in which either was not charged
               against me, will not be pleaded to by me, or both. I understand and
               agree that the Court will take these facts into consideration in
               determining the reasonableness of the stipulated sentence.

Statement in Advance of Plea, ¶12(d) (ECF No. 63).

       Consistent with that acknowledgement, the Presentence Report reported, in part, the

following:

               On July 22, 2015, the U.S. Department of Justice Drug
               Enforcement Agency Western Laboratory in Pleasanton,
               California, found the drug quantity for methamphetamine to be
               130.1 grams of actual methamphetamine. On December 28,
               2015, the same laboratory found there to be 0.97 grams of heroin.
               And on December 28, 2015, the second quantity of
               methamphetamine was found to be 88.8 grams of actual
               methamphetamine.

Presentence Rpt., at 5 (ECF No. 68) (emphasis in original). Mr. Gill did not file any objections to

the Presentence Report. On December 12, 2016, the court sentenced Mr. Gill and took into

consideration both the plea agreement and facts stated in the Presentence Report.

                                           ANALYSIS

       “A federal court generally ‘may not modify a term of imprisonment once it has been

imposed.’” Dillon v. United States, 560 U.S. 817, 819 (2010) (quoting 18 U.S.C. § 3582(c)). The

Tenth Circuit has noted the need to be “mindful of Congress’s directive that sentence modifications

are to be the exception, not the rule.” United States v. White, 765 F.3d 1240, 1244 (10th Cir. 2014)

(citation omitted). Because a sentence is based in part on a presentence report, the same limitation

applies to modifying a presentence report after judgment.

                                                 2
          Case 2:15-cr-00519-CW Document 80 Filed 07/07/20 Page 3 of 4




       A presentence report helps “provide for focused, adversarial development of the factual

and legal issues relevant to determining the appropriate Guidelines sentence.” United States v.

Warner, 23 F.3d 287, 289 (10th Cir. 1994) (quotations, citation, and alteration omitted). “Once

the district court has heard objections to the report and has imposed sentence, the district court’s

jurisdiction over the defendant becomes very limited.” Id. at 290 (citations omitted). Any

requested change to a presentence report “must be based on statutes or rules which give the district

court jurisdiction to consider the challenge.” Id. (citation omitted). Rule 32 of the Federal Rules

of Criminal Procedure addresses modifications to a report. Although the rule allows for a report

to be modified, the Tenth Circuit has held such modifications must occur prior to sentencing or be

addressed at the time of sentencing. Id. Rule 32 affords the court no jurisdiction to address a post-

sentence request for modification. Id. (citations omitted).

       In this case, Mr. Gill had an opportunity to file an objection to the Presentence Report prior

to sentencing. No objections were filed, and Mr. Gill does not contend the report is inaccurate.

Instead, he requests that a fact be deleted so he can have greater access to rehabilitative programs

and education. Although the court believes such services would be beneficial to Mr. Gill, the court

has no authority to modify Mr. Gill’s Presentence Report to accomplish such an objective.

       The court also has reviewed all factors listed under 18 U.S. § 3582(b) to determine if any

other ground affords the court authority to modify the Mr. Gill’s Presentence Report. The court

concludes no factor affords the court jurisdiction. The court therefore dismisses Mr. Gill’s motion

for lack of jurisdiction (ECF No. 78).




                                                  3
  Case 2:15-cr-00519-CW Document 80 Filed 07/07/20 Page 4 of 4




DATED this 7th day of July, 2020.

                                        BY THE COURT:



                                        _________________________________
                                        Clark Waddoups
                                        United States District Court




                                    4
